Forest fires in the summer of 2009 (debate)
The next item is the statement from the Commission on the forest fires in the summer of 2009.
Madam President, I should like first of all to express my support for those who were affected by the recent forest fires.
This summer, the Community made an important contribution towards putting out the many difficult forest fires which broke out in various Member States. The pilot programme of the EU forest fire tactical reserve played an important role and provided assistance to the Member States affected by the forest fires.
I should like to extend my special thanks to the European Parliament for approving funding for this pilot programme. I must also say that this pilot programme is a small part, a partial implementation of proposals and ideas from the report by Michel Barnier, to whom I also express my thanks.
This pilot programme substantially reinforced the Community Mechanism for Civil Protection and, by extension, the facility to assist countries hit by natural disasters.
The European Community Mechanism for Civil Protection was used by France, Italy, Spain and other Member States of the European Union to provide aerial fire-fighting resources in Greece, Italy, Portugal and other countries. In fact, for the first time, two Community fire-fighting aircraft were involved together with Greek, Portuguese and French aerial resources in fire-fighting efforts under a pilot programme to create an independent Community fire brigade.
On the occasion of these recent fires, many voices were again raised by politicians, scientists, journalists and simple citizens, calling for the creation at European level of a specialist fire-fighting force able to intervene directly and effectively when national fire-fighting resources are insufficient.
Huge efforts have been made in this direction to create an independent intervention force to fight forest fires and, as I said, the support of the European Parliament was a decisive factor. It allowed us to secure funds to charter fire-fighting aircraft and, for the first time this summer, over the period from 1 June to 30 September, we set up and commissioned an airborne fire-fighting force under the supervision of the European Commission, the EU forest fire tactical reserve, whose aircraft were involved in fire-fighting operations in various countries. To be precise it was mobilised in six of the nine incidents in which the Community Mechanism for Civil Protection was called upon for assistance.
In fact, the national airborne resources, be they Greek, Portuguese or Italian, and those that came from other countries, were joined by the purely Community fire-fighting aircraft, which fly under the flag of the European Union, not under the flag of a Member State.
The aim of this pilot programme was to fill gaps in the aerial capacity of the Member States, not to replace available national resources. The reserve aircraft chartered were used this year, as I said, in Portugal, in the south of France and Corsica, in Italy and in Greece, in the area of Attica, where we had major fires. They are based on the island of Corsica, which is equidistant for the purpose of intervention from either side of the Mediterranean.
I consider that there is now an urgent need to create an independent capacity to deal with natural disasters at Community level. We hope that this pilot programme will form the core of a future European rapid response force to fight forest fires and other natural or man-made disasters.
Of course, there are certain differing points of view here on the question of forest fires, with some people citing the principle of subsidiarity in the forest resource management and protection sector. However, there are also reservations about handing over more power to the Commission in the civil protection sector. Also, there are arguments that the existence of a European fire-fighting force would give a false sense of security to many national authorities, which might neglect the necessary investment required in human resources, in fire-fighting resources and, more importantly, in the prevention of fires and other natural disasters.
Apart from these reactions, there are a number of practical problems, problems of coordination, especially on the question of forest fires. For example, what criteria and what priorities will be used to determine how European airborne fire-fighting units are to be used where fires break out in several countries at once, for example, in Portugal and Greece at the same time.
In any event, all these issues will be analysed in a report submitted by the European Commission for debate by the Council of Ministers and the European Parliament on the operation of the pilot programme this summer.
The Council, the European Parliament and the Commission will all need to be persuaded and to cooperate in the creation of this mechanism. Of course, in the meantime, Member States must not neglect in any way whatsoever their obligations in the information, education and prevention sectors.
I shall say a few more words about the Community Mechanism for Civil Protection, which was set up in 2001, and which made few interventions in the initial years. Since 2005, interventions both inside and outside the European Union, with approximately 50% inside the European Union and 50% outside it, have increased fivefold and we have seriously improved coordination and the assistance which we provide via the Community Mechanism for Civil Protection.
Everyone knows how important intervention was both in the case of the tsunami and during hurricane Katrina. In fact, we were the first to send specialists to the disaster zones in both these cases. However, as I said earlier, we have a great deal to do and anyone who reads the Barnier report will see how much we can advance civil protection for the benefit of European citizens and, of course, environmental protection.
Madam President, every year, 400 000 hectares of forest are destroyed in southern Europe. This is a systemic disaster of massive proportions and will worsen over the next few decades. For 30 to 40 years at least, we shall live, whatever we do from the point of view of reducing greenhouse gases, with a worsening climate which, especially in the south of Europe, where forests are vulnerable, will be a negative experience. We will have to face bigger fires and more serious dangers in the future.
Under normal circumstances, fire fighting is the responsibility and obligation of the Member States and the Member States in southern Europe successfully deal with tens of thousands of fires a year. However, every year, under exceptional circumstances, there are hugely destructive fires for which external assistance and solidarity are needed.
The decision proposed by the European People's Party (Christian Democrats) is based on these findings and illustrates, among other things, the urgent need for an effective European rapid response force, as mentioned by Commissioner Dimas and proposed in the Barnier report.
It illustrates the need for flexible and immediate mobilisation of the resources of the European Solidarity Fund, the need to deal with forest fires in southern Europe as a priority under the EU action plan currently being processed in order to adapt to climate change, and the need for the Commission proposal on a European policy to deal with natural disasters to be submitted as quickly as possible.
For my country, and especially for the citizens affected, it is important that this decision be approved by the European Parliament. It is important for this House to demonstrate its awareness of this crucial issue to southern Europe.
Madam President, Commissioner, this year, yet again, the history of forest fires has repeated itself for the worse and every autumn we arrive after the break to debate restoration of the areas affected and relief for the victims.
Again this year in Greece, we are lamenting the hundreds of thousands of hectares burnt and an incalculable ecological and economic disaster, while Spain, Portugal, Italy and France have suffered disasters on a similar scale.
Commissioner, one thing is clear, and you hinted at it: we appear to be unable to learn from recent past mistakes. For at least six years, we have been talking about a common European civil protection force. This has been a constant request by the European Parliament, the importance of which, however, has been devalued by mistakes on the part of certain national governments. Mistakes in the design and application of pre-emptive mechanisms and preventative measures, an inability or unwillingness to impose strict legislation making reforestation of destroyed areas compulsory and a failure to make use of all of the available Community resources in order to compensate victims.
At Community level, over and above the civil protection force, direct activation of Solidarity Fund resources and, more importantly, freeing them from bureaucratic mechanisms, must be the Commission's basic priorities.
Finally, Commissioner, you know, better than all of us, that we face a new generation of fires, so-called high-intensity fires, which are directly linked to climate change and mainly affect forests in the Mediterranean and southern Europe. We therefore need forest protection at national and Community level to be redesigned immediately by adapting fire prevention and fire fighting to the new circumstances and integrating these policies into the framework of measures to be set in motion so that Member States can meet the challenge of climate change.
Madam President, Commissioner, thank you very much for your explanations.
Indeed, I think that there needs to be a Community policy, firstly to prevent the fires that are occurring, and we have seen that this has happened throughout the summer.
I would also like to say that I wanted to begin my speech by remembering the four firemen who died in June in Horta de Sant Joan, Tarragona, and paying my respects to their families and colleagues.
We need a policy of prevention, but also a policy of coordination. We should not forget that there is suspicion surrounding many of the fires that have occurred that they are the result of a speculative policy and development intentions. I therefore think that we need to work in Europe as well to promote security by investigating and standardising penalties for environmental crimes. We should also consider the possibility of pursuing them using a European arrest warrant.
The professionals need to be given the necessary resources to be able to develop innovative mechanisms for measuring the weather, winds and temperatures so that they can work under the necessary conditions, because ultimately they are protecting us all.
Madam President, how interesting that it is mainly the Greeks who are speaking on this highly important issue of concern to the whole of southern Europe, given that huge forest fires regularly destroy massive areas and affect the quality of life, biodiversity, regional development and citizens' futures.
Often forest fires, as was recently the case in Greece, are due to poorly designed and conflicting forestry and housing policies, which encourage arson and illegal action to obtain forest land. Unfortunately, both the main parties have tried to mitigate and reduce the constitutional protection of forests.
The constant pressure for changes to land use, the expansion of residential areas and, of course, the uncontrolled rubbish dumps which are burned or which combust spontaneously, in conjunction with climate change, and which, for some people, are simple alibis, are now increasing the potential for more natural disasters.
It is therefore important that we focus more on prevention, protection and on prompt risk management, at European level, through coordinated cooperation. Within this framework, we must safeguard the application of a sustainable common European forest policy and ensure that funds from the Cohesion Fund, the Regional Development Fund and the Solidarity Fund which are earmarked for risk prevention and management and for the restoration of affected areas are, in fact, used in a rational and sustainable manner.
The funds disbursed in order to restore affected areas must be used on the basis of rational reforestation measures and scientific studies and we would emphasise that they must be refunded by the Member States where it is ascertained that the forest areas affected have been reclassified for residential or tourist development.
In the past, even two years ago, Parliament passed resolutions containing recommendations for the prevention of, and prompt action on, natural risks which, unfortunately, have not been implemented effectively. We believe that long-term protection of forests and biodiversity is only feasible if viable risk prevention and management policies are applied at national, regional and local level, by actively involving local communities, by keeping people in the countryside, by creating new 'green' professions, though lifelong learning and training, and by strengthening forestry services with the emphasis on voluntary forest fire-fighting brigades.
Finally, we need to step up efforts to develop more effective rapid response mechanisms to natural disasters by strengthening the permanent civil protection force which Mr Dimas referred to and by making greater use of the conclusions in the Barnier report. Within this framework, we are tabling a resolution today before the European Parliament, in the hope that we shall make headway, in terms of joint action and cooperation by the Member States, towards real prevention and management of natural disasters and more effective use of European Union funds for this purpose. We owe it to our children.
Madam President, my country, Greece, has seen massive areas destroyed by fire for the third year running. The fires in 2007, which were one of the worst tragedies of their kind, and the fires this year in northeast Attica, illustrate just how scant the fire safety and environmental protection system is.
I would remind the House that Athens is the European capital with the smallest ratio of green spaces to inhabitants and with the highest atmospheric pollution, and that the fires in 2007 and 2009 have exacerbated the environmental problem.
Climate change can be used to explain the disasters which have occurred in southern Europe to a degree. However, there are also shortcomings in national policies and in the policy of the European Union, inasmuch as climate change has not been properly integrated into the environmental strategy.
Greek governments allow burned areas to be developed and for national land to be appropriated and EU funds are inelastic. This being so, Commissioner, I should like to ask you if the European Commission intends to contribute towards the institutional safeguarding of the forests in the country by immediately mobilising the procedure for drafting and ratifying forest maps which, had they existed, might perhaps have prevented this arson?
Does it intend to directly cofinance anti-flood and anti-erosion works to avoid new disasters in the areas affected? Does it intend to finance appropriate reforestation, because there is too little reforestation to replace the damage? Finally, does the European Commission intend to discuss with whichever new government is returned in the next elections in Greece the creation of a city park at the old Hellenikon Airport, which would bring a breath of fresh air to Attica?
Thank you very much, and many happy returns to the Commissioner on his name day, as we say in Greece.
Madam President, Commissioner, I was very pleased to see you here and hear you speak. I consider that what you said also answers the letter which we sent to you on the second day of the fires in which we set out a proposal for common action in southern Europe to prevent and fight fires, together with certain other detailed proposals.
I should also like to add that I am delighted to see that all the MEPs from the Greek parties and the Spanish party have responded to our call for a joint presence in the European Parliament and joint efforts to plan a European strategy to deal with natural disasters.
Commissioner, it would appear that climate change results in fires and floods and is now a major structural phenomenon, because the fires and floods we are witnessing are a structural phenomenon.
We must not think along medium-term and short-term lines. We need to lay the foundations for a long-term strategy. That is why the governments of the Mediterranean states should unite in efforts to convince our northern partners of the need for the mechanism you referred to, both within the framework of subsidiarity and within the framework of solidarity.
I understand, Commissioner, that you are having problems from northern Europe as far as subsidiarity is concerned. I hope that the phenomenon of natural disasters will only affect southern Europe, but I greatly fear that climate change is proceeding at such a pace that we may have natural disasters - of a different kind - in northern Europe. So you were quite right to propose that we plan this strategy to prevent and deal with natural disasters.
For the time being, we have this small unit based in Corsica. It worked well this summer. The Commissioner for the Environment urgently needs to develop and support this unit in his recommendation on this matter, both to the Commission and to the Council. I would call on MEPs from the southern countries to cooperate with their governments and to support the recommendations made by Mr Dimas to both the Commission and the Council, as this is to the advantage of all the countries in the south.
I have seen the motion for a resolution by the European People's Party (Christian Democrats) and I agree with it. I am delighted that they have moved this resolution. I would add something else to this motion for a resolution by the PPE. With climate change as the beginning and fires and floods as the result, the Commission should place particular emphasis at the Copenhagen conference on preparing a strategy to prevent and deal with natural disasters, determine the budget needed to cover the prevention and avoidance of natural disasters and therefore strengthen this exemplary EU forest fire tactical reserve unit.
We expect to see the European strategy to prevent and deal with natural disasters, as a top priority, very high up on the agenda for the Copenhagen conference.
(DE) Madam President, ladies and gentlemen, what took place in Greece this summer should never be allowed to repeat itself in Europe again. A total of 75 fires rampaged through Greece alone, six of them completely out of control, the worst of them, as we have heard today, north of Athens, close to the capital. It is only thanks to the courageous and selfless efforts of the primarily voluntary fire brigades and other voluntary organisations that the fires in many regions were not able to blaze in an uncontrolled manner and that human tragedies were kept to a minimum.
I therefore have a very high regard for my comrades, the voluntary fire brigades, whose equipment - put politely - was often not exactly state of the art, as we have heard. When I use the words 'colleagues' or 'comrades', I do so because I myself have been a member of a voluntary fire-fighting organisation in Austria for decades and so absolutely do feel sympathy and empathy for the efforts made.
Let me move on to the Commission's observations. I think it is tremendous that European action forces should help where local fire fighters cannot manage alone. I am, however, also convinced that the old saying 'Help yourself, and God will help you' is an important axiom, and for that reason, I also think it is very important that civil protection mechanisms be built up. All I can do in this regard is recommend and urge that use be made of the know-how that exists, especially in central Europe, in Germany and in Austria, which is to say, the nationwide voluntary systems, voluntary fire brigades that have been tried and tested for over a century.
As a fireman myself, I would also be happy to create contacts with the regional and national voluntary fire authorities. In such cases, it is also interesting to do something yourself and if this is seen as desirable, I can offer to carry out a pilot project with our Greek friends on the establishment of a voluntary fire brigade in a selected region or municipality. I would also be more than happy to actively help and be involved in such a project together with my colleagues in the Upper Austrian provincial fire-fighting association.
(FR) Madam President, Commissioner, ladies and gentlemen, I should, of course, like to thank Commissioner Dimas for his presence and his answers and for the attention that he continues to pay to all these disasters.
We did a great deal of work together when President Barroso asked me to draft a report, which he also mentioned, on the creation of a European civil protection force.
I presented this report on 9 May 2006. When I re-read it, and I see all the disasters that have happened, I realise that it is still topical.
Mrs Tzavela, obviously, it is not just Greece. Every country is affected, and I would add that there are not only natural disasters, there are also human disasters, caused by mankind. I am thinking of maritime disasters - Erika and countless others - and of Chernobyl-type industrial accidents. There are natural disasters other than fires. I am thinking of the tsunami. One day we can expect a tsunami in the Mediterranean such as the one at the start of the 20th century that totally destroyed the city of Messina.
Frankly, Commissioner, ladies and gentlemen, the tools we are using are not up to these disasters, which are going to increase under the twin effect of global warming and transport. Hence the reason why I think we should be more ambitious.
I am grateful to the Commission, to Commissioner Dimas and to all his teams from the Directorate-General that are putting the civil protection mechanism into operation. I believe that we must go further. It is conceivable to have enhanced cooperation with those Member States that want it. If there are not 27 of us to make up this civil protection force, let us start with 12 or 15 of us. Then you will see that this affects everyone.
When I compile the list of disasters, I can say that everyone is affected: the floods that hit Germany in 2002, the major pandemics and also terrorism. That, Commissioner, is why I would like the Commission to take the initiative to go further, to propose that the Member States go further. Our Parliament, the Committee on the Environment, Public Health and Food Safety, and the Subcommittee on Security and Defence, will support you in these proactive initiatives.
(PT) Madam President, Commissioner, here we are yet again talking about fires, because every year fires destroy part of Europe's forests. With climate change and global warming, the future does not look any brighter.
Natural disasters cannot be avoided, but they should be prevented. We can do so straight away by reducing our greenhouse gas emissions and drawing up a suitable forestry policy that recognises the multiple environmental services performed by forests, particularly as carbon sinks.
To be fair, the European civil protection mechanism is working better, and several Member States have made great efforts and invested heavily in fire prevention and rapid response fire fighting. For example, in my country, Portugal, a plan has been approved that includes the rezoning of the country, the creation of a specific budget for fire fighting, revision of the legislation, and a programme for the recovery of burnt areas. Even so, we still have fires.
All the Member States affected by fires have to do more and do it better, and the European Commission must also adopt the proposals that the European Parliament has submitted in a number of resolutions. There are several documents that point to solutions. The Barnier document and others submitted by Parliament have already been mentioned here. I myself was the rapporteur for a report on natural disasters in the Committee on the Environment, Public Health and Food Safety, and I have also tabled some proposals.
Those Member States that blame financial reasons for not being particularly swift in perfecting the mechanism need to be told that prevention works out cheaper than a cure. It is also crucial that an international agreement to fight climate change - an ambitious agreement - be reached at the Copenhagen conference and, Commissioner, we are still waiting for a directive on fires, similar to the one that has been produced on flooding.
(FR) Madam President, this summer, Corsica also fell victim to some very serious fires, just like Sardinia, Catalonia, Greece, the Canaries and so many other regions of Europe.
Regarding the stricken populations, first of all, our group would ask that European solidarity be guaranteed through implementation of the Solidarity Fund.
What is the Commission going to do in this regard? That is the first question that I would like to put to the commissioner.
On 23 July, in Corsica, the heat was exceptional: 44 degrees, very dry air and a very strong sirocco wind. In conditions such as that, which will become ever more frequent as a result of global warming, the local resources were stretched to the limit, despite the fact that, in previous years, the weather was milder and Corsica had been spared.
For me, the lesson is simple: when weather conditions such as that occur, conditions that can be predicted, that can be forecast, we must be able to rely on the backup of a European civil protection force such as the one recommended by the Barnier report, and which will make it possible, in particular, to fight incipient fires before they get out of hand, because afterwards it is too late. When fire enters a forest, it stops only when the entire forest has burned down.
Therefore, for us it is important to go much further than the pilot project that you mentioned, Commissioner. What does the Commission plan to do to implement as quickly as possible this civil protection force that will actually rise to the major challenge facing all Europeans of protecting the environment and, in particular, of fighting fires in the Mediterranean region?
Is it right that the 2010 budget provides nothing for this force?
We have tabled an amendment along these lines. Let us hope that the large groups, and Mr Barnier's Group of the European People's Party (Christian Democrats) in particular, will agree to help us secure the adoption of this amendment.
(EL) Madam President, the fires are a deeply political problem which appears in a very acute form in countries such as Portugal, Spain, France, Italy and Greece, with painful consequences for both the people and the environment.
As far as our experience in Greece is concerned, the fires which raged across north-east Attica, Kithairona, Evia and other areas in Greece, causing incalculable damage, are the result of the arson policy of the EU and the alternating governments in our country, who desire the land, the forests and the mountain massifs as commodities of the capitalist economy.
This extremely dangerous policy puts weapons in the hands of the arsonists who, if the outbreaks and complaints by inhabitants of the areas affected by the fires are anything to go by, again acted in a concerted manner. Let us be clear about one thing: unless the basic problem of the commercialisation and change in the use of land is addressed, no mechanism, however well equipped with the most up-to-date resources, will be able to stop this serious problem, which is destroying the environment and putting a price on the future of the planet in general.
The first tragic consequences of this policy were seen in Evia on 12 September 2009 - just a few days ago - with the catastrophic floods which swept through fire-ravaged Evia. The inadequate anti-flooding works and the unsound soil as a result of the fires, in conjunction with the intensity of the rain, caused one death and massive damage to villages, roads, bridges and other infrastructure. The sudden rainfall does not explain this level of destruction. It is no accident that, every time there is a natural disaster, it is the workers who mourn lives and see their wretched lives and the environment destroyed.
There is an urgent need for financing for direct measures to record the damage and compensate the working-class families and arable and livestock farmers affected, without any change in land use, and for the burned areas to be reforested. Ownership of large private estates in mountains and forests should also pass to the government and the forests and the forestry commissions should be restructured and improved...
(The President cut off the speaker)
(IT) Madam President, ladies and gentlemen, there is no doubt that the budget instrument with which the European Union has equipped itself to tackle such an important issue as this is useful - I am referring to the Solidarity Fund - but it is also true that we have been stressing the issue of flexibility ever since 2007, when we felt it was right to criticise the approach used with this budget instrument.
It is important that the management of this instrument be as flexible as possible, so that it can address problems that change from one day to the next. For instance, it is only right that the Member States be asked to provide documentation relating to the events within a short timescale - 10 weeks and no longer - but why, then, is the same timescale not stipulated for responding to them?
At the same time, we realise that, although, in some ways, the extent of the damage is important, it must be considered in proportion to what each individual territory is having to cope with, so that we can understand and work out what the different populations need. For precisely this reason, Parliament, together with the Committee on Budgets and other committees, has long been making comments which are, in fact, filed for the attention of the Council, but which the Council pretends not to see. If the flexibility aspect can be reviewed, it means that the Solidarity Fund as an instrument can be improved and made even more effective, thus enabling it to resolve the huge problems that we will increasingly have to face.
The request, then, Commissioner, is for full account to be taken of paragraphs 3 and 11 of this resolution, so that the flexibility aspect is seen not as a request by the Member States to be able to do whatever they like to be more certain of receiving a response, but as a request that reads changes intelligently, thereby ensuring that this instrument really is totally effective.
(ES) Madam President, Commissioner, indeed there is no doubt that progress has been made in recent times, but despite all the progress that has been made, the southern part of the European Union is burning more and more. Therefore, the resolution that Parliament has adopted cannot be one more resolution that serves to demonstrate our grave concern regarding disasters elsewhere.
Forest fires happen for a variety of reasons, but no one can deny that they are fuelled by climate change. Irrespective of the responsibilities that may exist in some Member States or in some autonomous regions, it is certain that Parliament must clearly call on the Commission to act swiftly and make available all the resources at its disposal, which are not insignificant. The victims, the damage suffered and the need for reforestation do not have any understanding of bureaucracy or of budget shortages.
We need to prioritise and we need to act which, in this case, means changing strategies, mobilising resources, increasing them and optimising the preventive policies. We need to demand that Member States take responsibility if this is not the case, but assume that this is not the problem of a few Member States in southern Europe and that climate change does not only affect some Member States, it affects them all and it is a common cause.
Therefore, one of the main tasks that Parliament has is to ensure that the European Union achieves clear, firm commitments at the Copenhagen Summit to reducing greenhouse gas emissions as much as possible, because they are obviously behind the fires, behind their causes, and, in turn, behind the causes of further climate change.
Therefore, having adopted this resolution, this is undoubtedly the challenge for Parliament. However, this challenge for the Commission needs to be met if the Commissioner truly wants to prevent the southern part of the Union, which does indeed exist, from continuing to burn.
(ES) Madam President, Commissioner, ladies and gentlemen, unfortunately, in this first plenary sitting of the legislature, we have to deal with this sad and now customary issue: natural disasters and, in particular, fires.
Once again we are lamenting the proliferation of fires during the summer of 2009, which have caused human losses. Twenty lives have been lost, all in my country. Therefore, my first thought and my utmost sympathy is for the human suffering caused by these catastrophes.
I would like to stress the disastrous impact that this type of disaster has on the lives of the populations that are affected, on their economies, employment, natural and cultural heritage, the environment and tourism. In my region, 22 000 hectares burned this summer, half of which were in areas that are protected due to their environmental importance.
We must respond to these problems without hesitation, the people are demanding it. The European institutions cannot be incapable once more of finding an adequate solution for those who are affected. We need to be able to help the victims and to pave the way for restoring the affected areas. We need to continue to work hard on prevention and to proceed further with developing the European civil protection service.
I would like to make two calls: firstly, I would like to call on the European Commission to analyse the situation and adopt the appropriate measures to compensate for the social costs inherent in the loss of jobs and sources of income for the inhabitants of the affected regions. Secondly, I would like to call on the Spanish Government, which will hold the Presidency of the Council from January 2010. The Spanish Government must be capable of passing on its feeling and concern to its counterparts. I consider it essential that it makes it a priority in its programme to unblock the reform of the European Solidarity Fund.
The Spanish Presidency must also make a clear commitment to developing a common European strategy. It must also review prevention measures and the forestry management models that encourage large fires.
(IT) Madam President, ladies and gentlemen, as a member of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament who, even in the last few days, has watched with great sadness as one fire after another has devastated vast areas around the city of Genoa, in the Liguria region of Italy, I feel there is a truly urgent need for Europe to pay attention and to intervene in order to prevent these sadly recurring disasters.
There should be no recurring disasters. We should work every day to ensure that there are no more cyclical disasters. This is why I believe that Europe alone can and must intervene effectively with binding acts to preserve these precious areas which, each year, are in danger of going up in smoke and which really are the heritage of us all, because it is true that fires are breaking out more and more frequently in southern Europe, and even when it is only a tiny part of this southern Europe that is burning, in reality, it is the whole of Europe that is going up in flames.
We need to intervene with prevention policies and with suitable forestry policies - and by prevention I also mean intervening by means of a precise, thorough and targeted campaign against all forms of speculation directly or indirectly linked to these disasters - but I think that we also need to ensure broader, easier and quicker access to essential resources in order, at least, to mitigate the devastating effects of these disasters. I am referring first and foremost to the Solidarity Fund, an instrument that should undoubtedly be employed more quickly for the areas affected.
(FR) Madam President, it was in 2001 that we called for a European civil protection mechanism, in the wake of the 11 September disaster.
Subsequently, we set up a fund. Then there was the Barnier report, which stressed the need to show solidarity. Today, this solidarity works, but it has to be more effective and we have to be able to move up a gear.
Two points must be developed. Firstly, responsiveness. All those people who have unfortunately been affected by these fires deplore the fact that the procedures are often too lengthy and that implementing them takes far too long even though, in reality, when we are confronted with fires, we have to move very fast. We certainly need to be more flexible, to have more flexibility to implement these procedures, because time is precious in this case.
And then, there is prevention. We do not talk enough about prevention, because it involves the principle of subsidiarity. We are told that it is the Member States that must decide. Yet, when these fires harm biodiversity and the environment, when they affect the things most precious to humans, that is, their property, their possessions and their homes, and when they sadly cause the loss of human lives, we have no right not to make provision for such prevention. That is a criminal act.
This must stop, and to stop it we also need financial resources. It is absolutely imperative, then, to provide ourselves with the best possible budgets, so that we are far more effective within the context of this European civil protection mechanism. Let us therefore ensure that the budget - our budget - genuinely takes account of this problem. All of this also demands that we take a specific approach to our agricultural and forestry policies, and this is something we do not talk about enough.
Prevention, responsiveness and resources: in short, everything needs to be done to ensure that southern Europe will no longer inevitably be like a cat on hot bricks.
(EL) Madam President, Commissioner, yet again this year, southern Europe was impossibly hard hit by destructive fires, and fires of similar proportions also broke out in the USA and in other countries in the developed and developing world.
There can be no doubt that climate change is threatening the forests of the Mediterranean and other key areas of the planet. However, the destruction of forests in the Mediterranean is destroying the ability of natural ecosystems to act as natural carbon dioxide sinks. European polices to prevent and deal with forest fires are needed, as is financial support from the European Union for the countries, such as Greece, that face the worst repercussions this year.
There can be no doubt that, in certain countries, there were massive shortcomings in coordination between the forest protection and civil protection mechanisms, and in taking preventive measures, and this must never be repeated. It would also appear that forests within three hours of large towns or tourist areas are often threatened by fire. A lot of people feel that they can derive personal gain from destroying forests. They can 'plant' houses and other buildings more quickly than Member States and natural ecosystems can plant trees on burned land.
There are often national laws which cultivate such attitudes and send out the wrong messages. A European policy on the protection of forests, on the restoration of burned land, on the forestation of areas, within the framework of European assistance in combating climate change, is absolutely necessary, as is coordinated European action to prevent and fight fires, restore forests and establish new forest areas.
We need to set this in motion immediately, especially in the run-up to the negotiations at the Copenhagen conference, which will be decisive for the future of our planet. We shall be asking developing countries to protect the rainforests; we shall address the key issue of how the destruction of forests accounts for 20% of emissions of greenhouse gases. We must therefore be the ones who set an example, by ensuring there is absolute protection for forests under threat, for our forests under threat in Europe, which are the Mediterranean forests.
(DE) Madam President, the scale of the forest fires actually exceeds the capabilities of the smaller Member States, especially in those regions particularly affected by drought. That, of course, is why Parliament supports the European Solidarity Fund. We call on the Council to finally release these funds without obstacles. The regions need the money urgently for reconstruction and for prevention. The Solidarity Fund, in conjunction with existing environmental and agricultural programmes, could help on a truly lasting basis.
Apart from that, however, fire fighting is primarily a national competence. Harsher punishments for those who start fires, development freezes that last for something like 30 years where arson is proven, training of fire brigades - more can and simply must be done in this regard. Europe, too, must do more, however, above all, in terms of better coordination. The know-how of European fire brigades must be transferred to regions with high levels of susceptibility to disasters, and we need better rules for the running of cross-border operations. We await proposals from the Commission in this regard, but these should not interfere with the competences of the Member States. That point - not interfering in the competences of the Member States - is something that I believe is extraordinarily important. It is definitely possible to think of European fire brigades and European aircraft, but only once all national capabilities have been optimised and financial assistance for the affected regions has finally been effectively achieved.
I think it is too early to be discussing disaster prevention as a European competence. Let us take the first step before the second. Let us do the most important things first, and that means measures ranging from European help to self-help, including by means of the Solidarity Fund, with training and improved European coordination.
(ES) Mr President, firstly I would also like to express our sympathy and care for the victims and their families, because it is true that every summer we have to lament this situation.
This is why it is increasingly important that Europe finally equips itself with an efficient instrument. We think, perhaps because I belong to the transport sector and I am an expert in road safety, that perhaps, Commissioner, we should consider something similar to the Action Plan on Road Safety. A European action plan with objectives, with strategies, in which the improvement of fast intervention within the necessary time window, as is done in road safety, could perhaps help us and also improve working conditions and training for professionals. I also think raising awareness and fostering a culture of prevention are fundamental. We are gradually achieving this in road safety. Why can we not do so in relation to offering protection against fires?
We do, of course, welcome the fact that coordination has improved along with solidarity. I think that by sending the necessary planes, the Spanish Government has been part of the process of raising awareness among the countries of the south, but this should also be the case between the north and the south.
We also welcome the fact that the pilot project of tactically reserving fire-fighting planes could, in future, really become an intervention body, which I do think is important.
However, we still have legislation blocked in the Council, such as the legislation on the Solidarity Fund, and also the legislation on land protection, which we think would be extremely useful.
(FR) Mr President, Commissioner, ladies and gentlemen, this summer, once again, the Mediterranean forest was engulfed in flames: in Marseille and in southern Corsica, but also in Italy, in Spain and, on a larger scale, in Greece. More than 400 000 hectares of forest and field went up in smoke, causing considerable material damage, irreparable damage to biodiversity, and the tragic loss of human lives.
Dismayed as I am by this assessment made repeatedly, year after year, and mindful as I am of the multiplier effect of global warming on fires, I call for European awareness of the need for more coordinated efforts and for the pooling of fire-fighting resources.
I should like to see a huge Euro-Mediterranean cooperation project to combat forest fires take shape under the Union for the Mediterranean. I welcome the existing initiatives and, in particular, the European Forest Fire Information System - the pilot project.
Nevertheless, I call for a reform of the European Union Solidarity Fund so that it will become an effective tool for responding to crises. I also call for the strengthening of the European protection force and of the 'EuropeAid' facility devised by Mr Barnier in 2006 for intervention on the territory of the 27 Member States, as well as abroad.
I believe that one of the keys to the problem of forest fires has to do with information sharing and best practice as regards prevention, and I should like to point out the pioneering role played by the forest fire fighters in my own department. I can, of course, provide Europe with this example, which may be of use.
(FI) Mr President, the past year has been one of the most tragic for forest fires. We have lost hundreds and thousands of hectares of forest, especially in the Mediterranean region. Conjecture as to the causes of forest fires leads to heated rows as, unfortunately, everyone is aware of their consequences. It has been proposed that climate change is responsible for the increase in the number of forest fires and that in Europe, too, we should prepare for longer forest fire seasons than just June to September, which has been the norm until now. Summers are beginning earlier and they are warmer and drier, especially in the south, and the risk of fires is therefore growing. It is true that, exceptionally, this year there were severe forest fires in northwest Span and in Portugal as early as March, and that conditions for forest fires are therefore favourable, but the problem itself lies not in any progressive change to natural conditions, but elsewhere.
Environmental researchers have discovered that forest fires in the EU, Australia and California are mainly explained by socio-economic factors. They can find no direct link to climate change as yet. The key factors in the start of forest fires are construction and the pressures associated with the need for more housing, farming, certain species of plants and trees that have been grown, a lack of knowledge and foresight, and negligence on the part of the authorities. For example, insufficient numbers of fire-fighting teams and the inability to solve and prevent crimes that might result in fires are behind the tragedies this summer.
With climate change, natural conditions will change; that is a fact. It does not, however, explain environmental disasters, especially if the same phenomena recur every few years, and that is why we might need to be better prepared. It is time the Member States of the Union took a look in the mirror, because in the future, whether or not forest fires occur will depend on us. It is one thing to adapt to the changing environment; it is quite another to accept rigid bad practices and be unprepared.
(Applause)
(FI) Mr President, I agree with those here who have said that it is always cheaper to prevent damage than deal with its consequences. Most of this financing should go to the prevention of fires and floods in southern Europe. In addition to satellite monitoring, we need the same kind of forest fire alarm and prevention system which has worked successfully for many years now in Finland, for example. Furthermore, at national level, we need to ensure that the equipment that fire brigades use is up to standard, so that fires can be brought under control as early on as possible.
The increase in flooding is largely due to climate change, and the best way to prevent it, therefore, is to establish a proper agreement at the Copenhagen conference. It is also possible, however, to take action at national level to deal with the prevention of floods. We need to practise the right sort of forest policy, forests in mountain ranges need to be protected, and forests with the right species of tree should be planted, so that their root systems can absorb water, ensuring that it does not drain away too quickly. Embankments and reservoirs should also be built near water bodies and waterways should be dredged for more effective drainage in times of flooding. We need to recognise that these matters are very much the responsibility of every Member State. The EU cannot take responsibility for matters that are subject to national decisions or for any negligence that occurs. The European Union Solidarity Fund is principally a source of emergency aid, and I hope that the various Member States will be prepared to invest in a long-term forest policy, fire prevention and protection from floods.
(ES) Mr President, Commissioner, a fire is always a tragedy, a tragedy for people, a tragedy for the environment, an economic and social tragedy.
I had the misfortune to live very close to this tragedy, to the fire that took place this summer on the island of La Palma in the Canaries. I therefore welcome this resolution and I am convinced that we are going to be able to adopt it unanimously. It is a complete resolution, which has received many contributions and which, above all, does something important. First of all, it remembers the victims, all the victims, and pays tribute to all those who work voluntarily to put the fires out.
However, it also includes some significant reflections on the importance of drought and desertification in the spread of the fires, and the resulting disappearance of hundreds of thousands of hectares per year.
There are also important reflections on the causes that aggravate the fires, such as the gradual abandonment of the countryside, deficient maintenance of the forests and inadequate punishment for arsonists. In this respect, we need to act and we need to act firmly.
The Commission needs to draw up a risk prevention strategy and an effective strategy for combating natural disasters, and a protocol for uniform action. However, aid is also important, for restoration, for re-establishing production potential and for compensating for the social costs and job losses.
As the Commissioner said, coordination is vital. However, there needs to be coordination between the different Community instruments: the Structural Funds, the Solidarity Fund - which clearly needs to be reformed - and their flexibility, and also instruments such as Aid Plus and, of course, the rapid response mechanism that we have already discussed.
We need to go further in solving these problems, and I sincerely believe that this resolution is the right way to do so.
(PT) Mr President, Commissioner, ladies and gentlemen, this is a time for us to show solidarity, but it is also an opportunity - I would even say an obligation - for us to work on improvements, changes and also adjustments. The adjustments needed straight away concern the European Union's Solidarity Fund, so that it can be used - and used promptly - to address these disasters, while the improvements and changes concern forestry policy.
We need a European policy on forests that seeks both to raise their profile and to prevent fires. In many Member States, as is the case of mine, Portugal, there is not yet even a register of all the land, and so we do not know who the landowners are. That causes problems in land development, reforestation and fire prevention policy.
With regard to this prevention policy, I have here a question that is also a suggestion: why not include forest fire prevention measures in the EU's economic recovery plan, the plan to revive the European economy? If we promoted measures to clean up our forests - and, for instance, the product of such measures could be used to produce energy through biomass power plants duly designed for the purpose - if we acted in that way, we would certainly be helping the environment by protecting it and, at the same time, we would be creating jobs which, at the current moment, is another of Europe's aims.
(NL) Mr President, it is good that on this, the first day of Parliament's session, we are discussing the disasters in southern Europe, and I also thank those fellow Members who have worked on these texts in particular. We have here a good resolution. First of all, of course, this is a matter of interpersonal involvement, or proximity to the people - as we have always said in the context of our elections - and of solidarity. This time it is fires in southern Europe but, who knows, this winter it may be flooding in other parts of Europe entirely. We in the Committee on Regional Development have discussed improvements in the Solidarity Fund several times. It is absolutely not our intention to ask for new instruments, but rather to improve the ones we already have, making them more efficient. Now, Commissioner Dimas, what is rather strange in all this? We have laid this down with overwhelming support here in Parliament and have spelt out where improvements could be made, but it has been blocked by the Council. The Council has now failed to do anything about this for two years. My question to you is whether there is still any chance of movement on this. You rightly report progress in connection with the pilot project and the aircraft that have been deployed, but about the underlying dossier Parliament has requested so emphatically we hear nothing at all. Is that still on the agenda? What is actually happening?
With regard to the civil protection force, I would say that, in itself, it is great that Europe is deploying its own instruments, but that the broad foundations lie in the Member States themselves. The exchange of expertise, deployment particularly in the wider region itself, should constitute these foundations.
Finally, the rehabilitation: damage repair, replanting and everything related to this. This is not a matter for centralised control, but must be decentralised to Member States. However, we also have these funds - the Structural Funds, the agricultural funds - so why do we not make a start? It can be an economic plan, as we have just heard, but equally a rehabilitation plan that is tackled in a comprehensive way and in which the decentralised instruments play a particularly prominent role. That is what this resolution requests, and that is why we shall be supporting it wholeheartedly tomorrow.
(IT) Mr President, Commissioner, ladies and gentlemen, as accurate as the resolution entitled 'Natural disasters', tabled by the Group of the European People's Party (Christian Democrats), is, I would nonetheless like to draw attention to some points that have been addressed this evening but which are not addressed in the resolution, and which are the subject of my proposed amendments.
Last summer, as well as the fires, there were other disasters, the most recent of which occurred only last weekend in the south of Italy. I myself come from a region of Italy, Veneto, which was hit in June and July by landslides and whirlwinds, and I would mention, by way of example, Vallà di Riese and Borca di Cadore.
In the resolution, we should mention the other natural disasters, too, not just the fires, because summer floods unfortunately are not a new phenomenon; this is one of the scenarios that we will have to face in future, as a consequence, sadly, of climate change due to global warming. We must therefore try to insist on prevention measures and on the construction of infrastructure that can prevent these events or at least contain the damage, or worse, when this infrastructure exacerbates them: I am thinking of reservoirs in mountain regions, green belt areas, rural and forest areas, and along watercourses.
Secondly, since, in the majority of cases, natural disasters are also caused by human acts, it is important to ascertain who is responsible for them, to pursue the culprits and to increase the penalties. Lastly, I would like to say that it is a good idea to set up this independent intervention force and the associated Solidarity Fund. It is important, however, to try to extend the intervention to other disasters also, to increase the allocation for these disasters by pooling various funds, to simplify the procedures and to ensure greater coordination and flexibility, as Mr Mauro mentioned.
Mr President, I was listening to this debate in my office. Obviously and thankfully, in Ireland we do not experience the severity of the fires that our southern European colleagues do. Two thoughts struck me. One is that in this House, we tend to speak only on those issues that directly affect our own countries and, given that we are having a debate in Ireland on the Lisbon Treaty - where we are talking about solidarity across the European Union - I think it is a habit we should break. I think more of us should speak about issues of concern in other Member States that we know of, so that there is a sense in which there is greater solidarity among Members of this House regarding the concerns of their citizens. I would, for example, like other people to take up concerns that might arise in Ireland for my citizens. I think it would help us to promote the idea that Europe works for all and that we are not just looking after our own. That has been one of the failures of the European Union, and it is something we are grappling with in the debate on the Lisbon Treaty.
Let me support what you are doing here and express my solidarity for the problems in southern Europe. Deal with those who deliberately destroy. Look at prevention. Much more must be done by management and, lastly, the Solidarity Funds should be released to those who need them.
(ES) Mr President, Commissioner Dimas, this is the first time I have been an MEP - I was elected on 7 June - but from the debate, it is clear that this matter comes back every September after the wave of devastating fires that particularly affect southern Europe: Italy, France, Greece and Spain.
Mention has already been made of the devastating fire on the island of La Palma, in the outermost region of the Canaries, a Spanish autonomous community where I was born and where I live. What is important however, is that we are aware that, although it is particularly intense on the southern borders of Europe, here we have an opportunity to increase the affection and connection that citizens have with what Europe means: added value in terms of the response.
This means European added value in prevention and European added value in the coordination of the institutions: the Commission, the Council and the European Parliament with the resolution, in cooperation with the Member States. However, there also needs to be European added value in the response.
This is why it is important that we move from debate to action, by making the Solidarity Fund more flexible in response to emergencies, and that we start up this European civil protection force, which is still pending, and which is what could really make a difference in the future when we are faced with these emergencies, which recur every summer as a result of climate change and global warming.
(PT) Mr President, more than all the demonstrations of solidarity in the face of this scourge of forest fires which ravage our southern countries, including Greece, Italy, Spain and Portugal, every year, we urgently need to adopt the necessary measures to reverse this situation, since it is destroying our remaining forests, properties, livestock, biodiversity and, worse still, a number of human lives.
It is therefore time to tackle the causes of this scourge head on, and to take account of the serious, growing abandonment of rural areas. It is time to change the common agricultural policy so as to invest in prevention, which also means investing in multifunctional agriculture, including Mediterranean forestry, by supporting family farming and by providing the conditions for small and medium-sized farmers and young people to remain in rural areas and, in that way, contribute to the measures to prevent this yearly scourge.
(FR) Mr President, ladies and gentlemen, I am satisfied by the response that Commissioner Dimas was able to give on this issue and, in particular, by his speaking of the importance of aid beyond the borders of our continent.
In addition to environmental protection of the Mediterranean Sea, might one formally propose, as part of the Union for the Mediterranean project, this emergency aid in the event of fire and the development of forestry expertise on this subject, to be shared and developed with the non-European countries of the Union for the Mediterranean?
(RO) This summer, Portugal, Spain, France, Italy and Greece were faced with major forest fires. In Greece, the fires devastated an area of approximately 21 200 hectares, destroying around 2 million trees and at least 150 houses.
In a coordinated effort at European level, France, Spain and Cyprus sent Canadair planes to the Athens region to put out the fires. The EU's strategic backup for combating the forest fires proved, therefore, to be useful once again. The EU Solidarity Fund can also provide assistance in this kind of situation, bearing some of the costs of the emergency measures implemented in order to restore the infrastructure, provide temporary shelter and protect the natural heritage.
I want to draw attention to the fact that we need to reduce the bureaucracy involved with accessing this fund. Let me give you a specific example from my own country. Romania was hit by natural disasters in June of last year. Currently, in September 2009, the funds have still not been distributed to the Romanian Government. I also believe that we need in the future a sustainable forestry policy, as well as a strategy for preventing disasters of this kind.
Mr President, I should like to thank the honourable members of Parliament for their extremely constructive contributions to this evening's debate and for the excellent ideas they have proposed.
Emergencies often involve a high human, financial and environmental cost. In future, due to climate change, as many members emphasised, we shall probably have to deal with more and bigger disasters - not only forest fires, which will not be confined to southern Europe and will start to appear in central and even in northern Europe - and a different type of disaster, such as floods. We therefore need to constantly strengthen and improve European disaster management resources, which have now clearly proven their added value.
This has also been confirmed by the fires this summer, which reminded us that the Community needs to improve not only its capacity to respond to natural disasters, but also its ability to prevent them, as numerous speakers emphasised this evening. I should remind the House here that in February, the Commission presented a communication on the prevention of natural and man-made disasters in which it formulated certain proposals.
We are awaiting the European Parliament's and the Council's comments on this communication. I believe that the new Parliament will not delay its response, which we expect to receive in February. We believe that they will give us the political incentive, as will a resolution on this from the forthcoming conference, to proceed with the necessary work in this direction.
As numerous speakers, starting with Mrs Podimata, raised the issue, I should also highlight the issue of climate change and the need for adaptation and the proposed review of the Community strategy on forests, the aim of which is to address climate-related aspects. This, too, will provide an opportunity to examine issues relating to forest fires. I should add here that this Commission communication is very important, as is the communication we issued last week on financing for the agreement on climate change which we expect to emerge from Copenhagen, with a large sum being made available for financing adaptation to climate change in developing countries. Funds will be directed to the works needed so that the countries which suffer the repercussions of climate change without having contributed to the greenhouse effect will be able to deal with those repercussions.
In fact, I have proposed that we should not simply wait for 2013 to start this action, but should start it at once, in 2010. I hope that the European Council will agree, either on 17 September or in October, that money should be provided to start works immediately, so that these countries can see that the European Union and the developed countries really mean what they propose and what they say.
A lot of other, very important points were made - and may I say that they were all right - about the role of Community financing. The Community mechanism for rural development and the European Regional Development Fund offer the facility to support national prevention measures. The Commission will use the facilities provided by the Community Solidarity Fund to support restoration efforts in the Member States.
Having heard that intervention by the Commission should be immediate, I should clarify the following here: there are two issues and it was not clear which of the two was being referred to. One is mobilisation of the Community Mechanism for Civil Protection and the other is activation of the Solidarity Fund. As far as mobilisation of the Community Mechanism for Civil Protection is concerned, I can tell you that mobilisation is immediate, in real time. I would cite the recent example of the fires which broke out in Greece: within an hour of receiving an official request from the Greek Government, Italian aircraft had taken off in order to be on site ready for deployment the following day. Mobilisation is therefore immediate.
As I said in my first speech, we were the first to send specialists to the scene of the disaster in the cases of the tsunami and hurricane Katrina. We received a great deal of praise for the action taken through the Community Mechanism for Civil Protection and this confirms both the work achieved over recent years and the potential which it has, provided that it has the remit and the resources - especially the financial resources - to be able to extend its work for the benefit of the European Union, citizens, environmental protection and the property of European citizens.
As far as the Solidarity Fund is concerned, I have heard - and it is right - that it needs greater flexibility. In fact, it needs to be able to react as quickly as possible, because the precise philosophy of the Solidarity Fund is to cover emergencies or part of the emergencies caused by disasters.
It is therefore logical that the Commission should act immediately and that the Member States, through either their central or regional administrations, should take immediate action so that monies are disbursed. Moreover, there is also the clause in the European Solidarity Fund that works must be carried out within one year of disbursement. This is logical, but needs greater flexibility.
To close - and I am sorry that I do not have more time to reply to the very specific issues raised - I should just like to say before I forget, because a number of speakers referred to the economic recovery programmes, that they are indeed a very good idea, because there are numerous benefits from including projects to prevent disasters which we can more or less expect to happen next year as well - as previously said, we discuss these matters every year - both because they will generate economic activity and create more jobs and because they will prevent damage costing millions of euros in restoration works. They are therefore investments which will have a multiple return and will, of course, prevent the human cost of disasters.
Finally, I should like to point out that, while the risk of forest fires or other disasters, such as floods, earthquakes and even military intervention - because the Community Mechanism for Civil Protection has intervened for floods, earthquakes and forest fires and to move populations, such as after the conflict in Lebanon, and we have assisted here with great success - cannot be completely removed, it can nonetheless be reduced through our cooperation and a better collective response to such disasters. The Commission undertakes to strengthen the Community contribution to prevention, readiness, response and restoration of disasters, in order to protect citizens and the environment.
May I thank Parliament once again for its active support for the need to improve disaster management for the benefit of all European citizens.
The debate is closed.
The vote will take place on Wednesday, 16 September.
Written statements (Rule 149)
I am quite concerned by the magnitude assumed by these disasters in recent years, which not only have natural but human causes as well, with consequences for both the economic and social infrastructure. Our response to this phenomenon through the European Union's Solidarity Fund provides important support in the task of rebuilding the areas affected by disasters, along with reducing their potential cross-border effects. However, I want to highlight the need to simplify and improve the transparency of the criteria for deploying this Fund so that the affected areas can benefit from Community support as quickly as possible. We must also allow more regions to receive assistance by introducing a lower deployment ceiling. Furthermore, I support the drawing up of a European strategy for combating natural disasters and for strengthening a joint European force ready to respond in the event of a disaster, in any corner of the EU.
This summer, again, there were devastating forest fires in some areas of Europe that not only caused considerable economic damage, but also claimed 11 lives. Europe needs to show solidarity in the face of such natural disasters. Pressing situations of this nature give the Community the opportunity to demonstrate its qualities and enable Europe's population to experience direct added value on the part of the European Union. In practical implementation, however, the rules of subsidiarity absolutely must be complied with. It is the Member States who are responsible for precautionary preparations for disasters and for drawing up emergency management plans and the EU must not meddle in this important competence on the part of the individual Member States. The Community's Solidarity Fund is a sound and valuable financial management tool. In the long term, the strategy to prevent fires of this nature in Europe must be improved and we must end the reliance on short-term crisis management.
In the face of the tragic fires that have once again devastated southern Europe, we must react in order to successfully put a stop to these intolerable events. Firstly, by organising the means of intervention better: it is Mr Barnier's idea to have a European civil protection force capable of intervening in support of the national forces. In order to contain a fire, large-scale, fast intervention is required: European solidarity has to be more effective. Prevention remains vitally important, however: forests must be maintained and cleared. In the south of France, 75% of the forest is privately owned. It is therefore important to enlist the support of the owners and to encourage them to maintain their wooded areas. In particular, this will mean regenerating the Mediterranean forest, the economic returns from which are too low: Structural Fund-supported initiatives must encourage the regular sampling of biomass and its use for energy purposes, and the development of sustainable forestry and responsible ecotourism. I therefore call on the European Commission to recognise the characteristics of the Mediterranean forest and to propose an action plan designed to protect it and to make better use of its natural resources. That is the very least that can be done to reduce the risks of fire in the long term, and to preserve and restore the fragile ecosystems of southern Europe.